48 U.S. 784 (1849)
7 How. 784
JEREMIAH VAN RENSSELAER, APPELLANT,
v.
JOHN WATTS'S EXECUTORS.
Supreme Court of United States.

Mr. Blunt, of counsel for the appellant.
Mr. Seward, for appellees, united in the application.
*785 This motion was made on the 9th of March, when the court took time to consider.
On the 12th, Mr. Chief Justice TANEY announced the decision of the court as follows: 
On consideration of the motion made in this cause, on the 9th instant, by Mr. Blunt, of counsel for the appellant, to direct the clerk to docket this case as of the time when the transcript of the record was received by him, and to which Mr. Seward, of counsel for the appellees, assented, this court consider the practice established by the decision in Owings v. Tiernan, 10 Peters, and do not wish to disturb it; whereupon it is now here ordered by this court, that the said motion be, and the same is hereby, overruled.